I cannot assent to this decision. The trustee is domiciled in Delaware, and what is more important, the trust is administered there. The "seat" of the trust is in Delaware where the settlor placed it. The mere fact that its income is derived from a debtor (another trust) in Pennsylvania certainly does not give Pennsylvania jurisdiction over this trust. An individual may subject himself to any jurisdiction, but I do not think a trustee can confer jurisdiction over the trust res on any State he may choose for the purpose; otherwise, instead of a trust having a definite domicile, its jurisdictional situs could be changed at the will or whim of the trustee and, as in this case, against the wishes of the settlor.
I therefore dissent.
Mr. Justice DREW joins in this dissent. *Page 327